      Case 1:18-cv-08079-ALC-SDA Document 91 Filed 10/15/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Jose Luis Agapito, on behalf of himself and                             10/15/2020
 others similarly situated,

                                  Plaintiff,                 1:18-cv-08079 (ALC) (SDA)

                      -against-                              ORDER

 Amir Ram Bagels, Inc. d/b/a Tal Bagels et al.,

                                  Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       Following a telephone conference with the parties on October 14, 2020, it is hereby

Ordered as follows:

       1. No later than Wednesday, October 21, 2020, Defendants shall file their proposed

           motion to refer this action to Bankruptcy Court, as set forth in their October 14, 2020

           Letter Motion. (See ECF No. 90.)

       2. Plaintiff shall file his response no later than Wednesday, October 28, 2020.

SO ORDERED.

DATED:        New York, New York
              October 15, 2020

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
